       The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
       the document set forth below. This document was signed electronically on May 21, 2020, which may be
       different from its entry on the record.




        IT IS SO ORDERED.

        Dated: May 21, 2020




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

        In re        DAVID ROLDAN                                      ) Case No. 17-15876-aih
                     xxx-xx-3716                                       )
                     KATHLEEN ANN ROLDAN                               ) Chapter 13 Proceedings
                     xxx-xx-0825                                       )
                    Debtor(s)                                          ) Judge Arthur I. Harris

                      ORDER GRANTING TRUSTEE’S MOTION TO MODIFY PLAN

        This case came on for consideration upon the Trustee’s Motion to Modify Debtor's Confirmed Plan
(“Trustee’s Motion”).

        IT APPEARS to the Court that any objections or responses to the Trustee’s Motion have been withdrawn or
overruled, and accordingly the Trustee’s Motion will be granted.

        IT IS THEREFORE ORDERED that the Trustee’s Motion to Modify Debtor's Confirmed Plan be and
hereby is granted.


        Submitted by:
        /s/ Lauren A. Helbling
        LAUREN A. HELBLING (#0038934)
        Chapter 13 Trustee
        200 Public Square, Suite 3860
        Cleveland OH 44114-2321
        Phone (216)621-4268
        Fax (216) 621-4806
        Ch13trustee@ch13cleve.com


                                                        SERVICE LIST


       17-15876-aih         Doc 43        FILED 05/21/20          ENTERED 05/21/20 12:27:19                   Page 1 of 3
Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

R.J. BUDWAY, Attorney for Debtor(s)
attyrjb1@hotmail.com
(served via ECF)

DAVID & KATHLEEN ANN ROLDAN, Debtor(s)
413 BERRY RIDGE DRIVE
AMHERST, OH 44001


And all parties on attached matrix




                                     ###




17-15876-aih      Doc 43     FILED 05/21/20   ENTERED 05/21/20 12:27:19   Page 2 of 3
                                           COMMSTAR CREDIT UNION               FORD MOTOR CREDIT COMPANY LLC
                                           832 CLEVELAND ST                    DEPT 55953
                                           ELYRIA, OH 44035                    P O BOX 55000
                                                                               DETROIT, MI 48255-0953



NATIONSTAR MORTGAGE LLC                    PORTFOLIO RECOVERY ASSOCIATES LLC   DISCOVER BANK
ATTN BANKRUPTCY DEPT                       P O BOX 12914                       DISCOVER PRODUCTS INC
P O BOX 619094                             NORFOLK, VA 23541                   P O BOX 3025
DALLAS, TX 75261-9741                                                          NEW ALBANY, OH 43054-3025



EMERY FEDERAL CREDIT UNION                 FIRST NATIONAL BANK OF OMAHA        CAPITAL ONE NA
7890 E KEMPER ROAD                         1620 DODGE ST                       c/o BECKETT & LEE LLP
CINCINNATI, OH 45249                       STOP CODE 3105                      P O BOX 3001
                                           OMAHA, NE 68197                     MALVERN, PA 19355-0701



LORMET COMMUNITY FEDERAL CR UNION          QUANTUM3 GROUP LLC                  DEPARTMENT STORES NATIONAL BANK
2051 COOPER FOSTER PARK                    P O BOX 788                         c/o QUANTUM3 GROUP LLC
AMHERST, OH 44001-1864                     KIRKLAND, WA 98083-0788             P O BOX 657
                                                                               KIRKLAND, WA 98083



MIDLAND FUNDING LLC                        TD BANK USA NA                      SYNCHRONY BANK
c/o MIDLAND CREDIT MGMT INC                c/o WEINSTEIN & RILEY PS            c/o PRA RECEIVABLES MANAGEMENT LLC
P O BOX 2011                               P O BOX 3978                        P O BOX 41021
WARREN, MI 48090                           SEATTLE, WA 98124-3978              NORFOLK, VA 23541



STEPHEN R FRANKS                           PORTFOLIO RECOVERY ASSOCIATES       FORD MOTOR CREDIT COMPANY LLC
MANLEY DEAS KOCHALSKI LLC                  P O BOX 41067                       P O BOX 62180
P O BOX 165028                             NORFOLK, VA 23541-1067              COLORADO SPRINGS, CO 80962
COLUMBUS, OH 43216-5028



WELTMAN WEINBERG & REIS CO LPA             CAVALRY SPV I LLC                   CAVALRY SPV I LLC
323 W LAKESIDE AVE #200                    P O BOX 27288                       500 SUMMIT LAKE DR #400
CLEVELAND, OH 44113-1099                   TEMPE, AZ 85282                     VALHALLA, NY 10595




NATIONSTAR MTG LLC DBA MR COOPER           MIDLAND FUNDING                     TD BANK USA NA
ATTN: BANKRUPTCY DEPT                      P O BOX 2011                        c/o WEINSTEIN & RILEY PS
P O BOX 619096                             WARREN, MI 48090                    2001 WESTERN AVE #400
DALLAS, TX 75261-9741                                                          SEATTLE, WA 98121




        17-15876-aih          Doc 43   FILED 05/21/20       ENTERED 05/21/20 12:27:19    Page 3 of 3
